NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MACKEL D. WALKER,                  )
                                   )
       Appellant,                  )
                                   )
v.                                 )               Case No. 2D16-5204
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Howard L. Dimmig, II, Public Defender,
and Joshua Schoen, Specially Appointed
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.